This conviction rests wholly upon the testimony of the prosecuting witness, who testified that he saw the defendant, through a window in a stock barn, at a carnival in Comanche, about 9 o'clock at night, sell a half pint of whisky to one Bill Jackson; that this stock barn was dimly lighted on the inside by a lantern.
The defendant, his son, who was there present, and Jackson all denied that there was any such sale. The physical *Page 420 
facts shown cast some doubt upon the accuracy of the story told by the prosecuting witness.
We think the evidence as a whole was not indicative of guilt beyond a reasonable doubt — not sufficient to cover the presumption of innocence.
The cause is reversed and remanded.